     Case: 4:20-cr-00137-HEA Doc. #: 2 Filed: 02/27/20 Page: 1 of 5 PageID #: 8
                                                                                        FILED

                           IN THE UNITED STATES DISTRICT COURT                       FEB ·27 2020
                               EASTERN DISTRICT OF MISSOURI                        U. S. DISTRICT COURT
                                     EASTERN DIVISION                            EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS

UNITED STATES OF AMERICA,                          )
                                                   )
             Plaintiff,                            )
                                                   )
                                                   )   7
V.

STEPHANIE BAKER,
                                                   )
                                                   )
                                                           4:20CR00137 HEA/DDN
                                                   )
             Defendarit.                           )

                                          INDICTMENT

             THE GRAND JURY CHARGES:

                                          COUNTS 1-3
                                          MAIL FRAUD

     A. INTRODUCTION

        At all times relevant to the Indictment:

        1.        Prairie Farms Dairy Supply Company (hereinafter referred to as "Prairie Farms")

sells and distributes food and dairy products to restaurants, markets, and other retailers throughout

the Midwest region, including to fast-food type restaurants in the St. Louis, Missouri metropolitan

area.   Prairie Farms is headquartered in Edwardsville, Illinois, with major offices in St. Peters,

Missouri.

        2.        Beginning during in or about June, 2014, the defendant, STEPHANIE BAKER,

(hereinafter referred to as "BAKER"), was an employee of Prairie Farms, working in that

company's accounting department in St. Peters, Missouri.      BAKER's duties and responsibilities

included applying and allocating Prairie Farms customer payments to their customer accounts.

As part of her duties, BAKER would routinely receive checks from Prairie Farms customers, and

make accounting entries to apply those checks to each customer's account and therefore reduce

the balance owed to Prairie Farms of that particular customer account by the amount of the check

received.
   Case: 4:20-cr-00137-HEA Doc. #: 2 Filed: 02/27/20 Page: 2 of 5 PageID #: 9



       3.      C.S. owned and operated a Dairy Queen restaurant franchise in southern Illinois,

(hereinafter referred to as "DQ Columbia").       DQ _Columbia maintained an account at Prairie

Farms and purchased and received products from Prairie Farms on a regular basis.      DQ Columbia

was required under its franchise agreement to order and receive substantially all of its food, dairy

products, and supplies from Prairie Farms.

   B. SCHEME TO DEFRAUD

       4.      Beginning in or about March, 2018 and continuing through in or about December,

2018, both dates being approximate and inclusive, in the Eastern District of Missouri and

elsewhere, the defendant,

                                       STEPHANIE BAKER,

devised, intended to devise, and knowingly participated in a scheme to defraud and obtain money

from Prairie Farms and C.S., in an approximate amount of $270,000, by means of materially false

and fraudulent pretenses, representations, and promises.

       5.      It was a part of the scheme that, on one and more occasions, BAKER, without the

knowledge and authority of Prairie Farms and its owners, received and applied payments received

from Prairie Farms customers other than DQ Columbia to DQ Columbia's account.                    DQ

Columbia, therefore, received credit and a reduction it its account balance for payments that were

not made by DQ Columbia, but instead were made by other Prairie Farms customers.            Further,

the other Prairie Farms customers who made the actual payments did not receive credit and a

reduction in their account balances.    As part of the scheme, BAKER misapplied approximately

$143,933 in other customer payments to the DQ Columbia account.

       6.      As a further part of the scheme, on one and more occasions, BAKER withheld and

did not mail out statements to the other Prairie Farms customers so that those other customers

would not realize that their prior payments to Prairie Farms had not been credited to their accounts.

                                                 2
   Case: 4:20-cr-00137-HEA Doc. #: 2 Filed: 02/27/20 Page: 3 of 5 PageID #: 10



       7.          It was a further part of the scheme that, on one and more occasions, BAKER falsely

represented to C.S. that, in order for DQ Columbia to continue receiving food, dairy products and

supplies frorri Prairie Farms, C.S. needed to make cash payments personally to BAKER.             At

BAKER's direction, C.S. met with BAKER on numerous occasions and delivered cash to

BAKER based upon BAKER's false representations that she would deliver the cash to Prairie

Farms and credit DQ Columbia's account accordingly.             In fact, BAKER kept the cash she

received from C.S., did not credit DQ Columbia's account for the cash payments, and used the

cash for her own personal use, including for the boarding and related expenses for a show horse

and other general living expenses, unrelated to the legitimate business of Prairie Farms.   C.S. met

with BAKER on numerous occasions and made cash payments to BAKER totaling approximately

$125, 000.       Prairie Farms and its owners had no knowledge of the cash payments which C. S. made

to BAKER, and received no portion of these cash payments.

   C. THE MAILINGS

                                             COUNT ONE

       8.          On or about March 11, 2018, within the Eastern District of Missouri and elsewhere,

for the purpose of executing the above-described scheme to defraud and to obtain money and

property by means of false and fraudulent pretenses, and representations, the defendant,
             '                                         .


                                        STEPHANIE BAKER,

knowingly took and received a check from Prairie Farms customer RPI, LLC in the amount of

$2,629.93 which was sent through the United States Postal Service to Prairie Farms in St. Peters,

Missouri, and misapplied that total payment as a credit to the account ofDQ Columbia.

       In violation of Title 18, United States Code, Section 1341.




                                                   3
   Case: 4:20-cr-00137-HEA Doc. #: 2 Filed: 02/27/20 Page: 4 of 5 PageID #: 11



                                         COUNT TWO

       9.      On or about June 11, 2018, within the Eastern District of Missouri and elsewhere,

for the purpose of executing the above-described scheme to defraud and to obtain money and

property by means of false and fraudulent pretenses, and representations, the defendant,

                                    STEPHANIE BAKER,

knowingly took and received a check from Prairie Farms customer HR, Inc. in the amount of

$7,000 which was sent through the United States Postal Service to Prairie Farms in St. Peters,

Missouri, and misapplied $3,577.75 of that payment as a credit to the account ofDQ Columbia.

       In violation of Title 18, United States Code, Section 1341.

                                       COUNT THREE

       10.     On or about July 22, 2018, within the Eastern District of Missouri and elsewhere,

for the purpose of executing the above-described scheme to defraud and to obtain money and

property by means of false and fraudulent pretenses, and representations, the defendant,

                                    STEPHANIE BAKER,

knowingly took and received a check from Prairie Farms customer HR, Inc. in the amount of

$5,500 which was sent through the United States Postal Service to Prairie Farms in St. Peters,

Missouri, and misapplied the total payment as a credit to the account of DQ Columbia.

       In violation of Title 18, United States Code, Section 1341.

                               FORFEITURE ALLEGATION

       The United States Attorney further alleges there is probable cause that:

       1.      Pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461, upon conviction of an offense in violation of Title 18, United States

Code, Section 1341 as set forth in Counts One, Two, and Three, the defendant shall forfeit to the



                                                4
   Case: 4:20-cr-00137-HEA Doc. #: 2 Filed: 02/27/20 Page: 5 of 5 PageID #: 12



United States of America any property, real or personal, which constitutes or is derived from

proceeds traceable to such violation.

       2.      Subject to forfeiture is a sum of money equal to the total value of any property, real

or personal, constituting or derived from any proceeds traceable to such violation, which is at least

$270,000.

       3.      If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).



                                                      A TRUE BILL.



                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney



HAL GOLDSMITH, #32984MO
Assistant United States Attorney



                                                 5
